DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: the claim should be amended to recite g/cm3.  

Applicant is also advised that should Claim 6 be found allowable, Claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 – 7, 19, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 – 7, 19, and 20  set forth the hydrophobic aerogel composition has a heat of combustion as high as 717 cal/g.  The claims do not then incorporate the subject matter of the independent claims, Claims 1 and 18, on which they depend.  Claims 1 and 18 require the heat of combustion of the aforementioned composition be less than 717 cal/g.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 23 - 57 of U.S. Patent No. US 9,868,843 in view of US 5,587,107 to Schwertfeger et al.  The claims of U.S. Patent No. US 9,868,843 do not expressly set forth the reinforced aerogel composition comprises at least one hydrophobic silicon.  However, this limitation is taught by Schwertfeger et al. (Examples 4, 6, and 8).  In these examples, a hydrophobic-bound silicon is provided by vinyl trimethoxysilane, phenyl trimethoxysilane, or methyl trimethoxysilane.  Before the effective filing date of the claimed invention, it would have been obvious to include provide hydrophobic-bound silicon groups in the reinforced aerogel composition set forth in the claims of U.S. Patent No. US 9,868,843.  The motivation would have been that doing so would increase the hydrophobicity of the aerogel which would be desirable in applications, such as insulation, in which water-absorption is undesirable.

Claims 1 - 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 22 of U.S. Patent No. US 10,227,472.  It is clear that all the elements of the instant claims are to be found in the claims of U.S. Patent No. 10,227,472, as the instant claims fully encompass the claims of U.S. Patent No. 10,227,472.  The difference between the instant claims and the claims of U.S. Patent No. US 10,227,472 lies in the fact that the patent claims include more elements, e.g. the thermoconductivity value range for the aerogel composition, and thus are more specific.  Thus, the invention of the claims of U.S. Patent No. US 10,227,472 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are not anticipated by the claims of U.S. Patent No. US 10,227,472, they are not patentably distinct from the claims of U.S. Patent No. 10,227,472.

Claims 1 - 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1- 26 of U.S. Patent No. US 10,233,302.  It is clear that all the elements of the instant claims are to be found in the claims of U.S. Patent No. 10,233,302, as the instant claims fully encompass the claims of U.S. Patent No. 10,233,302.  The difference between the instant claims and the claims of U.S. Patent No. US 10,233,302 lies in the fact that the patent claims include more elements, e.g. the thermoconductivity value range for the aerogel composition, and thus are more specific.  Thus, the invention of the claims of U.S. Patent No. US 10,233,302 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are not anticipated by the claims of U.S. Patent No. 10,233,302, they are not patentably distinct from the claims of U.S. Patent No. 10,233,302.

Claims 1 - 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 33 of U.S. Patent No. US 10,233,303.  It is clear that all the elements of the instant claims are to be found in the claims of U.S. Patent No. 10,233,303, as the instant claims fully encompass the claims of U.S. Patent No. 10,233,303.  Specifically, the narrower heat of combustion and onset of thermal decomposition of hydrophobic organic material ranges set forth in U.S. Patent No. 10,233,303 are entirely encompassed by the ranges set forth in the instant claims.  The invention of the claims of U.S. Patent No. US 10,233,303 is, once again, in effect a "species" of the "generic" invention of the instant claims.
Claims 1 - 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 25 of U.S. Patent No. 10,253,159.  It is clear that all the elements of the instant claims are to be found in the claims of U.S. Patent No. 10,253,159, as the instant claims fully encompass the claims of U.S. Patent No. 10,253,159.  The difference between the instant claims and the claims of U.S. Patent No. 10,253,159 lies in the fact that the patent claims include more elements, e.g. the thermoconductivity value range for the aerogel composition, and thus are more specific.  Thus, the invention of the claims of U.S. Patent No. US 10,253,159 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are not anticipated by the claims of U.S. Patent No. 10,253,159, they are not patentably distinct from the claims of U.S. Patent No. 10,253,159.

Claims 1 - 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 20 of U.S. Patent No. US 11,208,539.  It is clear that all the elements of the instant claims are to be found in the claims of U.S. Patent No. 11,208,539, as the instant claims fully encompass the claims of U.S. Patent No. 11,208,539.  The difference between the instant claims and the claims of U.S. Patent No. 11,208,539 lies in the fact that the patent claims include more elements, e.g. an onset of thermal decomposition of hydrophobic organic materials, and thus are more specific.  Thus, the invention of the claims of U.S. Patent No. 11,208,539 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are not anticipated by the claims of U.S. Patent No. 11,208,539, they are not patentably distinct from the claims of U.S. Patent No. 11,208,539.

Claims 1 - 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 7 – 9, 12 – 18, 26, 27, 29 – 34, 37 – 41, 46, 47, 51, and 52 of copending Application No. 16/425,825 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of the instant claims are to be found in the claims of Application No. 16/425,825, as the instant claims fully encompass the claims of Application No. 16/425,825.  The difference between the instant claims and the claims of Application No. 16/425,825 lies in the fact that the latter claims include more elements, e.g. a thermal conductivity range and fire-class additive, and thus are more specific.  Thus, the invention of the claims of Application No. 16/425,825 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are not anticipated by the claims of Application No. 16/425,825, they are not patentably distinct from the claims of Application No. 16/425,825.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 - 42 of copending Application No. 17/223,043 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of the instant claims are to be found in the claims of Application No. 17/223,043, as the instant claims fully encompasses the claims of Application No. 17/223,043.  The difference between the instant claims and the claims of Application No. 17/223,043 lies in the fact that the latter claims include more elements, e.g. the requirement that greater than 50% of the hydrophobic-bound silicon is bonded to no more than one alkyl group, and thus are more specific.  Thus, the invention of the claims of Application No. 17/223,043 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are not anticipated by the claims of Application No. 17/223,043, they are not patentably distinct from the claims of Application No. 17/223,043.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1- 25 of copending Application No. 17/714,193 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  Though the claims of Application No. 17/714,193 do not expressly set forth the reinforced aerogel composition has a liquid water uptake in the instantly claimed range, the reinforced aerogel composition is characterized as having characterized hydrophobic-bound silicon, has a hydrophobic organic material content which is substantially identical to the instantly claimed range, and shares a number of identical properties.  It would therefore be the Office’s position that it would be reasonably expected that the reinforced aerogel composition set forth in the claims of Application No. 17/714,193 has a liquid water uptake in the instantly claimed range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 - 22 of copending Application No. 17/779,075 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of the instant claims are to be found in the claims of Application No. 17/779,075, as the instant claims fully encompass the claims of Application No. 17/779,075.  The difference between the instant claims and the claims of Application No. 17/779,075 lies in the fact that the latter claims include more elements, e.g. that the silica aerogel is part of a thermal insulation board, and thus are more specific.  Thus, the invention of the claims of Application No. 17/779,075 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims is not anticipated by the claims of Application No. 17/779,075, they are not patentably distinct from the claims of Application No. 17/779,075.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764